196 Pa. Superior Ct. 578 (1961)
Commonwealth
v.
Garner, Appellant.
Superior Court of Pennsylvania.
Argued September 14, 1961.
December 14, 1961.
Before ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (RHODES, P.J., absent).
*579 Malcolm H. Bell, of the New York Bar, and Edwin K. Daly, Jr., for appellant.
Arlen Specter, Assistant District Attorney, with him Louis F. McCabe, Assistant District Attorney, Paul M. Chalfin, First Assistant District Attorney, and James C. Crumlish, Jr., District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, December 14, 1961:
The order of the Court of Quarter Sessions of Philadelphia County dismissing a petition to show cause why the judgment of sentence should not be vacated is affirmed on the opinion of President Judge ALESSANDRONI for the court below, reported at 26 Pa. D. & C. 2d 289.